Citation Nr: 1419110	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from September 1969 to January 1970, and thereafter served in the National Guard until July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified before the undersigned at a March 2012 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Virtual VA" system and VBMS to ensure a total review of the evidence.


FINDINGS OF FACT

1.  There is no probative evidence that shows that the appellant incurred hearing loss during a period of ACDUTRA. 

2.  There is no probative evidence that shows that the appellant incurred tinnitus during a period of ACDUTRA. 




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A May 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the appellant's claim in September 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The appellant's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The appellant was afforded an April 2011 medical examination to obtain an opinion as to whether his claimed hearing loss and tinnitus were the result of military acoustic trauma.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  Lastly, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claims was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

In this case, the appellant claims that he suffers from bilateral hearing loss and tinnitus due to the presence of acoustic trauma during his period of active duty training.  For the reasons that follow, the Board finds that the appellant's hearing loss and tinnitus were not incurred in service.  The Board concludes that service connection is not warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24) (West 2002).  Generally, to establish entitlement to service-connected compensation benefits, an appellant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

There are no treatment records on the appellant's period of ACDUTRA.  Rather, service records reflect he was given a periodic audiometric examination in September 1974, during his service in the National Guard. According to the examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
0
25
LEFT
30
35
30
0
15

The examiner also noted the appellant's ears as normal on examination. 

The next evidence of impaired hearing is a March 2010 examination from a private audiologist, Dr. G.W.  At the examination, the appellant reported he served in the U.S. Army from 1974 to 1980.  He stated that he began as regular infantry and then was changed to combat support, operating heavy equipment.  He noted being a gunner, a driver, and a sergeant.  The appellant reported developing chronic ear problems, ear infections, and drainage that required medical treatment.  He stated that the hearing in his left ear was much worse than the right, but said he experienced hearing loss in both ears and that they rang at times.  Speech recognition was 80 percent in the right ear and 96 percent in the left.  According to the examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
70
75
LEFT
65
65
60
60
55

At an April 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
20
25
LEFT
60
60
55
55
65

Speech recognition was 100 percent in the right ear and 100 percent in the left.  The appellant denied tinnitus at the examination.

In regard to evidence of a current disability, although the September 1974 examination and the April 2011 examination did not show hearing loss in the right ear for VA purposes, Dr. G.W. diagnosed bilateral hearing loss in the March 2010 examination, at which time the audiometric testing revealed bilateral hearing loss for VA purposes.  There is a stark contrast between auditory thresholds for the right ear reported on private examination in 2010 and those reported on VA examination in 2011.  Because the results at both exams for the left ear were similar, the Board is not persuaded that the results for the right ear reported in 2010 are an accurate depiction of the severity of hearing loss as that would mean the appellant's hearing loss drastically improved in one year.  The variance is suggestive of a non-organic cause.  The Board assigns more probative weight to the audiometric testing conducted by the VA examiner who must utilize proper C&P protocol for evaluating hearing loss. The Board concludes that there is only probative evidence of a left ear hearing impairment for VA purposes. 

Next, the evidence of record supports a finding that the appellant was exposed to military noise due to his training as a light weapons infantryman.  The appellant provided a description of his noise exposure during his March 2012 hearing.  He reported that during his training, he fired rifles.  He noted military noise exposure to include firearms and grenades.  He stated that he did not use ear protection.  Noise exposure is consistent with the conditions of training as a weapons infantryman.  Therefore, an in-service element is established.  The mere fact of noise exposure; however, does not necessarily mean that the appellant incurred a hearing loss or tinnitus disability during ACDUTRA as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

The March 2010 private opinion from Dr. G.W. states that it is the examiner's opinion that it is as least as likely as not that both the appellant's hearing loss in his right ear and the intermittent bilateral tinnitus are related to his duties in the military.  The examiner notes the appellant's reports of serving as a gunner and a heavy equipment operator while in service, concluding that these would constitute acoustic trauma, which caused sensory hearing loss and tinnitus.  With regards to the appellant's left ear, the examiner concluded the hearing loss appeared to be a mixed loss (sensorineural and conductive hearing loss combined).  The examiner concluded that a medical examination of the left ear would be required to determine the source and cause of the mixed hearing loss component.

The April 2011 VA examiner concluded that a review of the medical records gave no evidence of documentation of a hearing examination while the appellant was on active duty training in service.  The examiner concluded that the appellant did not have hearing loss in his right ear and that his left ear hearing loss was conductive hearing loss.  The examiner further concluded that the hearing loss in the left ear was not likely related to his duties while in military service.  The examiner stated the hearing loss in the left ear was consistent with that of a middle ear pathology, which was not consistent with that of noise exposure.  The appellant denied any symptoms of tinnitus.

In his March 2012 hearing, the appellant stated his tinnitus began in service.  He stated that he has continuously experienced tinnitus since service.  The appellant testified that he sustained hearing loss when he was exposed to gunfire during his active duty training.

In support of the claim there is the March 2010 opinion from private audiologist, G.W., which states the appellant's right ear hearing loss is more likely than not related to acoustic trauma in service.  The Board finds G.W.'s opinion is not based on a full and accurate history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  The appellant reported being in the Army from 1974 to 1980.  The Board notes the appellant's DD Form 214 shows the appellant was on ACDUTRA for almost 5 months from September 1969 to January 1970, and thereafter served in the National Guard until 1975.  The records do not reflect that the appellant served in the Army from 1974 to 1980.  Also, as noted above, there are no treatment records on the appellant's period of ACDUTRA.  For periods of ACDUTRA, the presumption of soundness does not apply to a claimant who had only ACDUTRA, and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  The first audiogram of record in 1974 (or five years after the appellant's discharge from ACDUTRA) does not show sensorineural hearing loss (as defined by the private examiner and VA examiner) consistent with acoustic trauma.  G.W.'s opinion does not address how sensorineural hearing loss can be caused by in-service noise exposure when there are no signs of sensorineural hearing loss at least four years following exposure.  For these reasons, the Board assigns considerably less weight to the March 2010 opinion from G.W.

The Board finds the April 2011 VA examination report to be persuasive.  In the report, the examiner explained that based on the audiometric testing results, the appellant only suffered from left ear hearing loss, which was not likely related to service because it was conductive hearing loss, which is not attributable to noise exposure.  The Veteran also denied experiencing tinnitus.  Therefore, no opinion was provided.  The April 2011 examiner fully reviewed the claims file and was aware of the dates and extent of the appellant's active duty training.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the April 2011 opinion contains an analysis that is supported by the record and clearly articulates the rationale for concluding that the appellant's left ear hearing loss is not related to service.  Therefore, it is entitled to great probative weight.  

The claim is also supported by the appellant's lay statements that he believes there is a nexus between his hearing loss and tinnitus, and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and tinnitus.  Therefore, the appellant's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  Determining the precise etiology of the appellant's hearing loss is not a simple question, as there are multiple potential etiologies of the appellant's hearing loss, including differences in causation for sensorineural hearing loss and conductive hearing loss, as cited by the April 2011 VA examiner.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the appellant's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the appellant's opinion is not entitled to significant weight as compared to the April 2011 VA opinion.  

Additionally, the Board does not find the appellant's assertions reliable.  Prior inconsistent statements are generally considered to diminish credibility.  See, e.g., Fed. Rules of Evid. 613.  As noted above, the March 2010 private examination with Dr. G.W. included statements made by the appellant that are not supported by the record, including his dates of service.  The appellant, moreover, has asserted he suffered continuous symptoms of tinnitus; however, on VA examination in April 2011, the appellant denied tinnitus.  The Board unfortunately must find that the appellant's credibility is diminished by these contradictory statements, and thus assigns them a lesser probative value.  

As such, the preponderance of the evidence weighs against a finding that the appellant's current hearing loss disability and tinnitus were incurred during a period of ACDUTRA.  The appellant's lay statements are not sufficient to establish service connection, as his statements were found to be not credible.  Similarly, the March 2010 opinion does not establish service connection because the examiner relied on an inaccurate factual history, and the appellant is not entitled to the presumption of soundness, and there is no sound medical basis provided for finding hearing loss connected to service when it manifested years after the exposure event.  The negative VA examination, conversely, is both competent and credible evidence.  The negative VA opinion does not speak to the nexus element for the right ear because a hearing impairment for VA purposes was not shown, and there is no probative nexus evidence in support of the appellant's claim of right ear hearing loss or tinnitus.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.
	


____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


